DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-6, 8 & 13-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sano (# US 2009/0322814).
Sano discloses:
1. An image sheet (element: P, figure: 8A, 8B) for both transmitted light (transparent film; [0024]; [0036]) and reflected light, the image sheet comprising: a base 
3. The image sheet according to claim 1, wherein a density of each color component of the first image is corrected based on light emission characteristics of illumination light used for transmitted light of the image sheet ([0060]-[0062]). 
4. The image sheet according to claim 1, wherein the second image layer is formed by printing using white ink (eject white ink to form second shielding layer; [0042]). 
5. The image sheet according to claim 4, wherein ultraviolet curable ink is used as the white ink ([0042]). 
6. A method for producing an image sheet for both transmitted light and reflected light (element: P, figure: 8A, 8B), the method comprising: forming a first image layer formed of a first color image on one surface of a base layer formed of a light-transmitting white resin film ([0042]); forming a second image layer formed of a second white image that is the same image as the first color image on the first image layer so as to be superimposed on a position of the first color image ([0042]); and forming a third 
8. A method for producing an image sheet for both transmitted light and reflected light based on original color image data, the method comprising (figure: 8A-8B; see claim 1-5; [0060]-[0062]): forming a first image layer by printing a first color image based on the original color image data on one surface of a base layer formed of a light-transmitting white resin film; forming a second image layer by printing a second white image based on the original color image data on the first image layer so as to be superimposed on a position of the first color image; and forming a third image layer by printing a third color image based on the original color image data on the second image layer so as to be superimposed on a position of the first color image ([0042]; [0060]-[0062]; see Figure: 8A). 
13. The method for producing an image sheet according to claim 8, wherein the second image layer is formed by printing using white ink ([0042]; [0060]-[0062]). 
14. The method for producing an image sheet according to claim 13, wherein ultraviolet curable ink is used as the white ink ([0042];[0060]-[0062]).


Allowable Subject Matter
Claims 2, 7 & 9-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

7. The method for producing an image sheet according to claim 6, wherein a density of the second white image is set based on a density of each color component of the first color image ([0060]-[0062]). 
9. The method for producing an image sheet according to claim 8, wherein a density of the second white image is set based on a density of each color component of the original color image data. 
10. The method for producing an image sheet according to claim 9, wherein the density of the second white image is set based on an average value of the density of each color component of the original color image data. 
11. The method for producing an image sheet according to claim 8, wherein a density of each color component of the first color image is corrected based on light emission characteristics of illumination light used for the transmitted light of the image sheet, with respect to a density of each color component of the original color image data. 
12. The method for producing an image sheet according to claim 8, wherein a density of each color component of the first color image is reduced so as to have a predetermined ratio to a density of each color component of the original color image data. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
(1) Hyman (# US 2003/0035917) discloses an image support medium for creation of an aesthetic image that is an work or object for display. This support medium includes a polymer in an amount sufficient to enable the image to have at least one aesthetic element. In different embodiments, the image support medium is an image support stabilizer, the polymer is a synthetic absorbent or conductive polymer, or the polymer is a transparent or synthetic translucent polymer and a property of this transparent or translucent polymer is enhanced to facilitate the creation or preservation of the image by at least one stabilizer. The invention also relates to a method for preparing this image support medium. The method includes forming a reaction mixture comprising a monomer in an amount sufficient to provide or enable the image to have an aesthetic element, and processing the reaction mixture into a 2- or 3-dimensional shape (see Abstract).
(2) Hyman (# US 2015/0125829) discloses two or three dimensional image-making support medium which is a new reinvented version of a conventional utilitarian fine artist's canvas, canvas panel, canvas pad, art board or drawing pad, the novel image support medium facilitates artistic expression and the creation and display of macroscopic art, design or architecture, made therewith, thereupon or therefrom. The invention also relates to various methods of making such novel two or three dimensional image-making support mediums or the images provided thereby (see Abstract).

(4) Cherry et al. (# US 9449250) discloses techniques for providing an image download protection may be provided. In particular, an original image may be protected from being downloaded by providing a substitute image in its place, identified by a plurality of layers that are configured to look substantially similar to the original image. However, when a user device attempts to quickly store the image (e.g., by right-clicking on the image and selecting "save"), the user device can be hindered from downloading the substantially similar looking image because only one layer may be stored on the user device. In some examples, the layer of the image looks substantially distinct from the original image, but the layer in combination with a plurality of other layers can look substantially similar to the original image (see Abstract).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANISH S SHAH whose telephone number is (571)272-2152.  The examiner can normally be reached on 8:00am-4:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MANISH S. SHAH
Primary Examiner
Art Unit 2853



/Manish S Shah/           Primary Examiner, Art Unit 2853